Citation Nr: 0824691	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  07-00 611	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
May 19, 2006, decision of Board of Veterans' Appeals (Board), 
which denied entitlement to an effective date earlier than 
August 8, 1996 for a grant of service connection for 
headaches, and determined that there was no CUE in a July 
1978 rating decision that denied entitlement to service 
connection for headaches. 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The moving party is a veteran who served on active duty from 
April 1967 to April 1969.

This matter comes before the Board as an original action on 
the motion of the veteran to reverse or revise, on the basis 
of CUE, a Board decision promulgated on May 19, 2006.

In the May 2006 decision, the Board denied a claim for an 
effective date earlier than August 8, 1996 for a grant of 
service connection for headaches, and determined that there 
was no CUE in a July 1978 rating decision that denied 
entitlement to service connection for headaches.

Following that decision, the veteran submitted motions for 
reconsideration, which were denied in August 2006 and April 
2008.  

In June 2008, the accredited representative's motion to 
advance the veteran's CUE motion on the Board's docket was 
granted.  See 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In a May 2006 decision, the Board determined that a July 
1978 rating decision did not include CUE and that the correct 
effective date of the grant of service connection for 
headaches is August 8, 1996.

2.  The moving party has not alleged an error of fact or law 
in the May 2006 Board decision that compels the conclusion, 
to which reasonable minds could not differ, that the results 
would have been manifestly different but for the error.




CONCLUSION OF LAW

The May 2006 Board decision which found no CUE in a July 1978 
rating decision and denied an effective date prior to August 
8, 1996, for a grant of service connection for headaches was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not 
apply to claims of CUE in prior final Board decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

Nevertheless, the Board notes in passing that the moving 
party and his accredited representative have been accorded 
ample opportunity to present his contentions, and there is no 
indication that either the moving party or his representative 
further argument to present.

II. Relevant Law and Regulations

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2007).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Nonspecific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2007).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2007).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2007).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403(c) (2007).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2007).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (2007).

The Board further notes that, prior to the issuance of the 
current regulations pertaining to motions for revision or 
reversal of prior Board decisions on the grounds of CUE (38 
C.F.R. §§ 20.1400-1411), the definition of CUE was based on 
rulings of the Court.

Congress intended that VA adopt the Court's interpretation of 
the term "CUE," as it had been applied in adjudicating 
claims of CUE in regional office (RO) rating decisions.  As 
was discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of Pub. L. 105-111 
(Nov. 21, 1997), which permitted a claimant to demand review 
by the Board to determine whether there was CUE in a prior 
decision, specifically noted that the bill would "not alter 
the standard for evaluation of claims of CUE."  143 Cong. 
Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. 
Evans, sponsor of H.R. 1090, in connection with House 
passage).  Therefore, the Board may seek further guidance as 
to the subject of CUE by reviewing prior Court decisions.

In such decisions, the Court defined CUE as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The Court also held in 
Fugo that allegations that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Id. at 44.  

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
does not apply to a Board decision on a motion to revise a 
Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2007).

III. Analysis

The record reflects that, in a June 1999 rating decision, the 
RO granted service connection for headaches and assigned a 30 
percent rating, effective August 8, 1996.  The veteran 
subsequently appealed the effective date assigned in that 
decision.  The appeal was then remanded by the Board in 
November 2001, March 2004, and August 2005, for further 
evidentiary development, and for readjudication. 

Ultimately, in a May 2006 decision, the Board denied 
entitlement to an effective date earlier than August 8, 1996 
for the award of service connection for headaches, and, in 
doing so, the Board also determined that a July 1978 rating 
decision denying service connection for headaches did not 
include CUE.  

In rendering this decision, the Board considered the 
veteran's contention that certain VA medical records had been 
lost or misplaced prior to the July 1978 decision, and that 
such records would have supported an award of service 
connection.  The Board found, however, that the CUE claim was 
deficient in that the veteran had not identified what records 
VA purportedly lost, nor did he explain how such misplaced 
records would have been outcome determinative. 

Following the issuance of the May 2006 Board decision, the 
veteran filed a motion for CUE in that decision.  In essence, 
he asserts that he had submitted evidence and argument 
indicating that he believed records from a seven-day VA 
hospitalization from August 23, 1971 to August 30, 1971 were 
misplaced for a lengthy period of time and, therefore, the 
correct facts were not before the adjudicator who issued the 
1978 rating decision.  See veteran's statements, July 2006 
and November 2006.  The veteran also has alleged that VA 
outpatient treatment records from August 1980 were misplaced 
for a period of time.  See veteran's statement, July 2006.  
He essentially claims that the Board committed CUE in the May 
2006 decision by not finding that VA had lost or misplaced 
his records at the time of the July 1978 decision, and by not 
further finding that, but for this error, service connection 
would have been granted.

At the outset of this discussion, the Board notes that the 
argument presented herein is somewhat unique in that the 
moving party is claiming that the Board committed CUE in 
adjudicating an earlier claim of CUE.  Thus, the Board must 
consider essentially the same underlying arguments of CUE, 
and under the same law and regulations relating to CUE, that 
were considered in the May 2006 decision.  
The Board is cognizant that there is an obvious tension 
between the scenario presented in this case and the principal 
of res judicata as it is applied in CUE claims.  The Court 
has consistently held that, once there is a final denial of a 
CUE claim, the same claim cannot be raised again.  See 
Link v. West, 12 Vet. App. 39, 44 (1998) ("Under the 
principle of res judicata 'once there is a final decision on 
the issue of [CUE] ... that particular claim of CUE may not 
be raised again.'" (quoting Russell, 3 Vet. App. at 315)).  
The "purpose of the rule of finality is to preclude 
repetitive and belated readjudication of veterans' benefits 
claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002).

Clearly, the veteran's arguments raise the possibility that 
he is merely restating his earlier arguments of CUE in the 
July 1978 rating decision, in which case he would be raising 
a claim of CUE that has already been adjudicated, and may not 
be considered again.  However, it is certainly conceivable 
that the Board committed CUE in adjudicating the veteran's 
earlier claim of CUE in the July 1978 rating decision.  To 
the extent the veteran is asserting such error, his argument 
would be new and the principal of res judicata would not 
apply.  Therefore, the Board will consider his arguments 
solely for the purpose of evaluating whether there was CUE in 
the May 2006 decision.  Even though it is inescapable that 
arguments considered herein are substantially similar to 
those raised in support of his earlier claim of CUE, the 
Board finds that the motion for CUE is ultimately new insofar 
as it concerns the May 2006 decision, and res judicata does 
not apply.

The Board notes that the law pertaining to CUE in an RO 
rating decision that was extant at the time of the May 2006 
Board decision was essentially identical to the current law 
pertaining to CUE claims in RO decisions.  See 38 C.F.R. 
§ 3.105(a) (2007), and relevant case law discussed above.  
Essentially, for the veteran's current claim to be 
successful, the Board would now have to find that there was 
not a tenable basis for the Board's May 2006 decision, in 
which the claimant was asserting CUE in the July 1978 rating 
decision.

The veteran has not asserted, and there is no indication, 
that the correct facts were not before the Board in May 2006; 
rather, he argues that he had presented his argument that VA 
records had been purportedly lost at the time of the July 
1978 rating decision, that he had identified those records, 
and that the Board erred in finding that he had failed to 
identify them.  

In this regard, despite the fact that the May 2006 Board 
decision indicated that the veteran had not identified what 
records the VA purportedly lost, the Board notes that the 
veteran had, in fact, specifically indicated in a statement 
dated May 18, 2005 that in-patient hospital treatment records 
from August 1971 showing complaints of headaches were said to 
be lost and, therefore, unavailable for the 1978 rating 
decision.  Thus, it appears that he is correct that the Board 
erred in its finding.  However, to establish CUE, it is not 
sufficient to show that an error occurred.  It must also be 
shown that, but for that error, the benefit sought would have 
been awarded.

As to this matter, the Board notes that the claims folder 
did, prior to the July 1978 rating decision, apparently 
contain a VA Hospital Summary reflecting that he had been 
admitted for treatment for complaints of vomiting and 
hematemesis from August 23, 1971, to August 30, 1971.  Thus, 
although the Board erred in the May 2006 decision in finding 
that the moving party had failed to specify the records in 
question, the fact remains that the record did contain 
evidence of the August 1971 hospitalization at the time of 
the July 1978 rating decision.  Thus, the Board's error in 
the May 2006 decision is not the type that, had it not 
occurred, would have resulted in the benefit sought being 
awarded.

The basis of the veteran's belief that records of this 
hospitalization had been lost appears to be a July 2002 
letter he received from the Allen Park Veterans Hospital 
Archives in response to his request for copies of the 
hospitalization records.  In the July 2002 letter, he was 
advised that the records he asked for had been forwarded to 
the Board in May 1972 and were never returned.  However, the 
Board notes that the claims file contains a July 1972 letter 
from the Board to the VA Hospital in Allen Park advising them 
that they were returning the hospital summary from his August 
1971 admission.  Thus, the July 2002 letter he received 
appears to be incorrect, and that summary was, in fact, 
returned to the hospital.  In any event, a copy of the 
summary appears to have clearly been placed in the claims 
file by the RO long before the 1978 rating decision.

The Board acknowledges that it was merely the summary that 
was associated with the record in 1978, and that there appear 
to be two VA clinical records from his August 1971 
hospitalization that were later found and may not have been 
associated with the claims file at the time of the July 1978 
rating decision.  However, there is no indication that these 
isolated clinical records would have manifestly changed the 
July 1978 outcome.  In fact, although the veteran now asserts 
that these records reflect complaints of "headaches," the 
Board finds that the words that he points to actually 
document complaints of "hematemesis."  

This is supported by the fact that one of the handwritten 
sentences highlighted by the veteran in the clinical note 
documents complaints of "vomiting off and on and [illegible] 
2-3 times a month [illegible] blood small quantity," and the 
typed VA Hospital Summary documents "vomiting off and on and 
hematemesis two or three times a month consisted of fresh 
blood in a small quantity".  Although the veteran believes 
the illegible word is "headaches," the similarity of these 
two sentences strongly suggests that it is actually 
"hematemesis."  Furthermore, what letters are legible 
appear much more consistent with the word "hematemesis" 
than with "headaches".

Similarly, the other sentence highlighted by the veteran 
notes that he was admitted with the chief complaints of 
"vomiting, URO pain, and hematemesis".  The veteran 
contends that the final word in that sentence is 
"headaches," but the Board finds that it is, in fact, 
hematemesis.  While the word is admittedly difficult to read, 
there is very clearly a "t" in the middle, and "emesis" is 
very visible at the end.  There is an "f" in another 
sentence directly above this word, which in cursive extends 
down far enough to arguably make it appear as if there is a 
"d" in the middle; however, the bulk of the visible letters 
are clearly more consistent with the word "hematemesis" 
than with "headaches."  As noted, this is also consistent 
with the typed hospital summary that documents complaints of 
hematemesis, but not headaches.

In light of these findings, it appears clear that these 
records do not, in fact, document treatment for headaches, as 
alleged by the veteran, but instead reflect complaints of 
hematemesis, which is the vomiting of blood.  Thus, there is 
no basis for concluding that these clinical records would 
have manifestly changed the outcome of the July 1978 rating 
decision, or manifestly changed the outcome of the Board's 
May 2006 decision. 

In regards to the veteran's allegation that the Board should 
have considered in May 2006 his assertion that an August 1980 
VA outpatient treatment record indicating complaints of 
severe headaches was misplaced and not considered by the RO 
in its 1981 adjudications, the Board notes that a June 1981 
rating decision specifically referred to this treatment 
record, noting that it was current and offered no reasonable 
probability of service connection.  Thus, there is no basis 
for finding that consideration of this assertion in May 2006 
would have manifestly changed the outcome of the Board's 
denial of his claim for an earlier effective date.

In short, as mentioned above, to warrant revision of the May 
2006 Board decision on the grounds of CUE, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  While the May 2006 Board 
decision did not fully acknowledge that the veteran did 
indeed specify which treatment records were alleged to be 
missing in 1978, there is no indication that the outcome 
would have been changed.  As mentioned above, these treatment 
records give no indication of treatment for headaches but 
merely reflect that the veteran sought treatment for 
hematemesis years after his discharge from service.  

Accordingly, the movant's claim must be denied.  In sum, 
there was a tenable basis for the Board's May 2006 decision, 
and such decision was not based on CUE. 


ORDER

The May 19, 2006 Board decision was not clearly and 
unmistakably erroneous.



                       
____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



